—Appeal by the defendant from a judgment of the Supreme Court, Queens County, (Latella, J.), rendered August 14, 1996, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to his contention on appeal, the defendant’s explicit waiver during his plea allocution of “the right to appeal any rulings of the court”, as well as his written waiver which stated that he waived “any and all rights to appeal my conviction”, included a waiver of the right to appeal the denial of his motion to dismiss the Superior Court Information based upon an unreasonable delay in sentencing (see, CPL 380.30; see generally, People v Muniz, 91 NY2d 570; People v Hidalgo, 91 NY2d 733; People v Callahan, 80 NY2d 273).
*457We note that this appeal is not one based upon a challenge to the sentence only, but rather seeks dismissal of the underlying information (see, People v Drake, 61 NY2d 359, 366; cf., People v Prescott, 196 AD2d 599). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.